DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments regarding claims 1 – 22, filed 22 November 2021, have been fully considered but they are not persuasive.  
Applicant argues Rafii et al. (US 2018/0114264) does not disclose 
generating a three-dimensional model of the scene, wherein the model of the scene comprises scene geometric information and scene semantic information, with the reason that Rafii does not include generating the metadata using the received image (pages 9 and 10).  The claim of generating of the three-dimensional model of the scene does not require the received image.  Regardless, Rafii discloses the metadata may be supplied by the user before or after generating the 3D virtual environment by performing a scan (described in more detail below), or may be included by the supplier of the virtual 3D environment (e.g., when downloaded from a 3rd party source) (paragraph 64), herein the scan is performed using a scanning of a scene using a camera (paragraph 65).  
The 35 U.S.C. 112(b) rejections have been withdrawn due to Applicant’s amendment.  
The claim objection have been withdrawn due to Applicant’s amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafii et al. (US 2018/0114264).  
Regarding independent claim 1, Rafii teaches a method for incorporating an object in a scene (Figure 2) comprising: 
receiving an image of a scene (paragraph 65: in operation 211, the system 100 captures an initial depth image of a scene); 
generating a three-dimensional model of the scene (paragraph 65: an initial 3D model of the environment may be generated from the initial depth image, such as by converting the depth image into a point cloud), wherein the model of the scene comprises scene geometric information (paragraph 64: the virtual 3D environment may include scale, which specifies a mapping between distances between coordinates in the virtual 3D environment and the physical world) and scene semantic information (paragraph 64: the virtual 3D environment may be associated with metadata describing characteristics of the virtual 3D environment); 
determining placement of an object in the scene (paragraph 74: in operation 230, the system loads a 3D model of an object to be staged into the virtual 3D environment) by analyzing an object geometric information (paragraph 74: the 3D objects are associated with corresponding 
rendering a visual representation of the object in the scene (paragraph 79: in operation 280, the system displays the 3D model of the object within 3D environment in accordance with scale and location of virtual camera).  

Regarding dependent claim 2, Rafii teaches wherein the image is a two-dimensional image (paragraph 65: the system controls cameras 102 and 104 to capture separate images of the scene).  

Regarding dependent claim 3, Rafii teaches wherein the scene comprises a room of a house, condominium, or apartment (paragraph 64: living room, dining room, kitchen, bedroom).  

Regarding dependent claim 4, Rafii teaches wherein the model of the scene comprises semantic information of a wall, floor, ceiling, window, door, or wall opening (paragraph 64: living room, dining room, kitchen, bedroom).  

Regarding dependent claim 5, Rafii teaches wherein the scene geometric information or the object geometric information comprises length, width, height, or other dimension (paragraph 64: a unit of measurement in the virtual world corresponds to a unit of measurement in the real-world).  



Regarding dependent claim 7, Rafii teaches wherein the scene geometric information or the object geometric information comprises curvature, surface normal, plane, or other geometry describing the surface (paragraph 83: 3D model have geometric surfaces, such as a flat side).  

Regarding dependent claim 8, Rafii teaches wherein the scene geometric information or the object geometric information comprises a cuboid, spheroid, cylinder, torus, cone or other three-dimensional shape (paragraph 83: 3D model have geometric shapes, such as 3D rectangular shape).  

Regarding dependent claim 9, Rafii teaches wherein the scene semantic information or the object scene information comprises name, category, or affordances of the object or element of the scene (paragraph 64: keywords).  

Regarding dependent claim 10, Rafii teaches wherein the scene semantic information or the object scene information comprises a relationship to another object or element of the scene (paragraph 70: a model of a hand soap dispenser includes metadata that associates the model with a bathroom environment as well as a kitchen environment).  



Regarding dependent claim 12, Rafii teaches wherein the scene semantic information or the object scene information comprises a maximum distance or minimum distance between the object and another object or element of the scene (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 13, Rafii teaches wherein generating a visual representation of the object in the scene comprises incorporating a visual representation of the object in the image of the scene (Figures 1, 4 - 6).  

Regarding dependent claim 14, Rafii teaches wherein generating a visual representation of the object in the scene comprises generating a two-dimensional image of the object and scene (Figures 1, 4 - 6).  

Regarding dependent claim 15, Rafii teaches wherein generating a visual representation of the object in the scene comprises representing the object as occluded by or occluding an object 

Regarding dependent claim 16, Rafii teaches determining a constraint for the object based on the scene geometric information, the scene semantic information, the object geometric information, and the object semantic information; in response to a user input, changing the placement of the object, subject to the constraint (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 17, Rafii teaches wherein the constraint restricts the movement of the object along the surface of another object or element in the scene (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 18, Rafii teaches wherein the constraint restricts the movement of the back of the object along the plane of a wall (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat 

Regarding dependent claim 19, Rafii teaches wherein the constraint restricts the movement of the bottom of the object along the plane of the floor (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 20, Rafii teaches wherein the constraint restricts the movement of the top of the object along the plane of the ceiling (paragraph 104 and Figure 5B: light fixtures 58 attached to the ceiling).  

Regarding dependent claim 21, Rafii teaches storing geometric information and the object semantic information as state information associated with the object (paragraph 72: the metadata associated with a 3D model of an object).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 2018/0114264) in view of Official Notice.
Regarding dependent claim 22, Rafii does not expressly disclose wherein the state information is embedded in the image of a scene.  Examiner takes Official Notice that the concept of storing metadata of objects within the image file ject and the advantage of retrieving information of the object faster are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Raffi's system to embed metadata of the object into the image file of the object.  One would be motivated to do so because this would help retrieve additional information of the object faster.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612